Citation Nr: 1415046	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a non-specific urinary tract infection.  

2.  Entitlement to service connection for a non-specific urinary tract infection.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing, and a transcript of this hearing is of record in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals additional VA treatment records dated through November 2013.

The issue of entitlement to service connection for a non-specific urinary tract infection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In a final July 2002 rating decision, the RO denied a claim for entitlement to service connection for a non-specific urinary infection.

2.  The evidence received since the July 2002 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a non-specific urinary tract infection.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a non-specific urinary tract infection is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a non-specific urinary tract infection.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As the Board finds that new and material evidence has been received to reopen the claim for service connection, the Board concludes that all notification and development actions needed to fairly adjudicate the petition to reopen have been accomplished.  

I.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

The Veteran's original claim for service connection for a urinary tract infection was denied in a May 1970 rating decision; the Veteran did not appeal this decision and it is final.  In a July 2002 rating decision, the RO found that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for a urinary tract infection.  In July 2002, the Veteran was advised of the rating decision and his appellate rights.  The Veteran filed a notice a disagreement (NOD) in January 2003.  However, after receiving a statement of the case (SOC) in August 2003, the Veteran did not perfect his appeal by filing a Substantive Appeal within 60 days of the SOC.  The Board further observes, in consideration of 38 C.F.R. § 3.156(b), that no evidence pertaining to the Veteran's claim for a non-specific urinary infection was received prior to the expiration of the appeal period stemming from the July 2002 rating decision.  Therefore, the July 2002 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a non-specific urinary infection was most recently denied in a July 2002 rating decision in which the RO found that the Veteran had not presented new and material evidence sufficient to reopen his claim.  The RO noted that the recently submitted evidence consisting of VA treatment records showed no treatment for urinary infection or link to service.   

Since the last prior final rating decision in July 2002, the Board concludes that the new and material evidence requirement has been met to reopen the claim of entitlement to service connection for a non-specific urinary infection.  In May 2013, the Veteran testified at his Board hearing that his first urinary infection occurred while serving in Korea and that he received treatment for it.  He said that the burning symptoms resolved, but then returned, and he has had a constant burning sensation since his separation from service.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the claim of entitlement to service connection for a non-specific urinary tract infection is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for a non-specific urinary tract infection is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In his April 2009 statement, the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA) for the past several years.  However, there are no records from the SSA in the claims file.  Although the Veteran did not specify for which disability he was receiving those benefits, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the RO/AMC should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding treatment records for his urinary tract infection that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.

2.  The RO/AMC should contact the Veteran and request information about his award of disability compensation for SSA.  Specifically, the RO/AMC should inquire as to whether the Veteran is receiving disability compensation benefits from SSA for the same disability for which he seeks compensation from VA (urinary tract infection).  If so, the RO/AMC must request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

All efforts to obtain those records should be documented in the claims file.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative must be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.  

3.  Then, after undertaking any other indicated development including obtaining a medical opinion if warranted by the receipt of additional evidence requested in this remand, the RO/AMC should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


